436 F.2d 975
Ramon Cortez CASTRO, Appellant,v.UNITED STATES of America, Appellee.
No. 25197.
United States Court of Appeals, Ninth Circuit.
February 8, 1971.
Rehearing Denied March 8, 1971.

Appeal from the United States District Court for the Central District of California; Irving Hill, Judge.
Hunsdon C. Stewart, of Tremaine, Shenk, Stroud & Roberts, Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., Edward J. Wallin, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before DUNIWAY, ELY and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appellant appeals from an order denying his motion to vacate his sentence under 28 U.S.C. § 2255.


2
On the authority of United States v. Weber, 429 F.2d 148 (9th Cir. 1970) and Quijada Gaxiola v. United States, 435 F. 2d 264, (9th Cir., 1970), the order of dismissal is affirmed.1



Notes:


1
 While Judge Ely concurs in the result, he wishes it noted that he does not retreat from the views expressed in his separate concurring opinion inQuijada Gaxiola.